Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 1 of 27




                  Exhibit 1
   Declaration of Bradley Weinsheimer, with supporting exhibits,
                     dated February 24, 2020
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 2 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 3 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 4 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 5 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 6 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 7 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 8 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 9 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 10 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 11 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 12 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 13 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 14 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 15 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 16 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 17 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 18 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 19 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 20 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 21 of 27
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 22 of 27




                  Exhibit A
                  DOJ Order No. 3915-2017, dated
                           May 17, 2017
Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 23 of 27
 Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 24 of 27




                   Exhibit B
Statement Before the House Permanent Select Committee on Intelligence
                        by James B. Comey,
                        dated March 20, 2017
       Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 25 of 27




James B. Comey
Director
Federal Bureau of Investigation

Statement Before the House Permanent Select Committee on Intelligence
(HPSCI)
Washington, D.C.
March 20, 2017


HPSCI Hearing Titled Russian Active
Measures Investigation
Statement for the Record

Mr. Chairman, Ranking Member Schiff, members of the committee, thank you for
including me in today’s hearing. I'm honored to be here representing the people of
the FBI.

I hope we have shown you through our actions and our words how much we at
the FBI value your oversight of our work and how much we respect your
responsibility to investigate those things that are important to the American
people. Thank you for showing that both are being taken very seriously.

As you know, our practice is not to confirm the existence of ongoing
investigations, especially those investigations that involve classified matters, but
in unusual circumstances where it is in the public interest, it may be appropriate
to do so as Justice Department policies recognize. This is one of those
circumstances.

I have been authorized by the Department of Justice to confirm that the FBI, as
part of our counterintelligence mission, is investigating the Russian government’s
efforts to interfere in the 2016 presidential election, and that includes investigating
the nature of any links between individuals associated with the Trump campaign
       Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 26 of 27


and the Russian government and whether there was any coordination between
the campaign and Russia’s efforts. As with any counterintelligence investigation,
this will also include an assessment of whether any crimes were committed.

Because it is an open, ongoing investigation and is classified, I cannot say more
about what we are doing and whose conduct we are examining. At the request of
congressional leaders, we have taken the extraordinary step in coordination with
the Department of Justice of briefing this Congress' leaders, including the leaders
of this committee, in a classified setting in detail about the investigation, but I can't
go into those details here.

I know that is extremely frustrating to some folks. But it is the way it has to be for
reasons that I hope you and the American people can understand. The FBI is
very careful in how we handle information about our cases and about the people
we are investigating. We are also very careful about the way we handle
information that may be of interest to our foreign adversaries. Both of those
interests are at issue in a counterintelligence investigation. Please don't draw any
conclusions from the fact that I may not be able to comment on certain topics. I
know speculating is part of human nature, but it really isn't fair to draw
conclusions simply because I say that I can't comment.

Some folks may want to make comparisons to past instances where the
Department of Justice and the FBI have spoken about the details of some
investigations, but please keep in mind that those involved the details of
completed investigations. Our ability to share details with the Congress and the
American people is limited when those investigations are still open, which I hope
makes sense. We need to protect people’s privacy. We need to make sure we
don't give other people clues as to where we're going. We need to make sure that
we don't give information to our foreign adversaries about what we know or don't
know. We just cannot do our work well or fairly if we start talking about it while
we're doing it. So we will try very, very hard to avoid that, as we always do.

This work is very complex and there is no way for me to give you a timetable as
to when it will be done. We approach this work in an open-minded, independent
way and our expert investigators will conclude that work as quickly as they can,
but they will always do it well no matter how long that takes. I can promise you,
       Case 1:19-cv-01278-RBW Document 62-3 Filed 02/24/20 Page 27 of 27


we will follow the facts wherever they lead. And I want to underscore something
my friend Mike Rogers said—leaks of classified information are serious, serious
federal crimes for a reason. They should be investigated and, where possible,
prosecuted in a way that reflects that seriousness so that people understand it
simply cannot be tolerated.

And I look forward to taking your questions.
